OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of Florida, dated December 14, 1989, the respondent’s uncontested petition for leave to *275resign was approved, effective January 15, 1990, with leave to apply for readmission after five years.
On September 1, 1993, the respondent was personally served with a notice pursuant to 22 NYCRR 691.3, informing him of his right to interpose certain enumerated defenses to the imposition of discipline in New York. The respondent accepted service of the aforesaid notice. By letter to the Grievance Committee dated September 20, 1993, the respondent noted that since his resignation in January 1990 he had not practiced law in Florida or New York. The respondent maintained that this matter took an extraordinary amount of time to come before the Grievance Committee in New York through no fault of his own. He asserted that the imposition of additional discipline would be duplicitous and unjust in light of the severity of discipline imposed in Florida. The respondent made no demand for a hearing.
Under the unique circumstances of this case, the respondent is suspended from the practice of law in New York for five years, effective immediately, with leave to apply for reinstatement earlier upon proof of his reinstatement to the Florida Bar.
Mangano, P. J., Thompson, Bracken, Sullivan and Joy, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, effective immediately, the respondent, Michael D. Wohl, is suspended from the practice of law in New York for a period of five years; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until the further order of this Court, the respondent, Michael D. Wohl, is commanded to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk or employee of another, (2) appearing as an *276attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.